DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 are pending.  Claims 1-5, 7-14, 19-21, 25, and 27 have been amended and claims 28-37 have been added.  

Claim Rejections - 35 USC § 112
Amendments to the claims were received on 11/04/2020. These claims were entered by the examiner and the prior 35 U.S.C. 112(b) rejections are withdrawn.  However, the claim amendments have created new 112(b) rejections.

Response to Arguments
Applicant's arguments filed on 11/04/2020 regarding rejection of claims 1-27 under 35 U.S.C. 102 have been fully considered but they are moot because the arguments do not apply to the current rejection.  Furthermore, the claim amendments have created new 112(b) rejections, as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites that in the first and second priority settings, the second data flow has a priority that is higher ranked than the first data flow for both before and during the occurrence of the alarm event.  Therefore, it is not clear to the Examiner how the priorities would remain the same for both before and during the alarm event given that the specification and in particular, figs. 2 and 3 shows that the device that causes the alarm event would get higher priority and higher bandwidth.  Initially, claims 4 and 17 contained essentially the same limitations but only claim 4 was amended to what appears to be incorrect or unsupported.  
For purposes of examination, Examiner interprets the independent claims to read as they originally were aside from changes needed to correct antecedent basis issues caused by amendments to preceding claims.  If this interpretation is incorrect and Applicant intended the claims to be read as being the same priority without changes due to the alarm event, a 35 USC 112(a) rejection would be needed as examiner cannot find support for this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the 


Claims 1-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwamura (US 2005/0018766 A1) in view of Turner (US 2011/0126250 A1).
Regarding claims 1 and 27, Iwamura teaches a method/computer-readable storage hardware (Abstract; Para. 0018), comprising: 
computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (Para. 0018; it should be appreciated that many other devices may contain suitable storage and processing hardware within which programming according to the present invention may be executed for performing the functions of the surveillance server described according to the present system): 
at a communication gateway, receiving multiple data flows, each of which conveys data associated with a respective communication device present in a network environment (Paras. 0011-0015; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings); 
controlling conveyance of the multiple data flows through the communication gateway in accordance with first priority settings assigned to the multiple data flows through the communication gateway in accordance with first priority settings assigned to the multiple data flows (Paras. 0011-0015 and 0077; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices; In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate, wherein video camera 24 would alter picture resolution, frame rate and picture quality to the original setting when commanded to do so by server 16. By way of example and not of limitation, bandwidth for each device may be set to default values as listed in Table 1; i.e. the predetermined bandwidth selection and associated prioritizations reads on the first priority setting and the multiple data flows pass though the server/gateway. As shown in para. 0077 and Tables 1 and 2, initially there is an original allocation until there is an event/detection (this would be the first priority settings), where the allocations are then changed based on which camera provided the detection); and 
in response to detecting occurrence of an alarm event in the network environment, controlling conveyance of the multiple data flows through the communication gateway in accordance with second priority settings assigned to the multiple data flows, the alarm event associated with a first data flow of the multiple data flows, the second priority settings providing increased bandwidth to the first data flow with respect to first bandwidth allocated to the first data flow as specified by the first priority settings, the increased bandwidth being second bandwidth, the second priority settings accommodating conveyance of the first data flow associated with the alarm Paras. 0011-0015, 0057, 0077, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate, wherein video camera 24 would alter picture resolution, frame rate and picture quality to the original setting when commanded to do so by server 16. By way of example and not of limitation, bandwidth for each device may be set to default values as listed in Table 1; i.e. As shown in para. 0077 and Tables 1 and 2, initially there is an original allocation until there is an event/detection (this would be the first priority settings), where the allocations are then changed based on which camera provided the detection. This is shown in Table 2 as Bandwidth Reallocation in Response to Motion).

Turner teaches a user interacts with a data storage service which enables one or more feeds from video and or web cameras to be streamed to the data storage service (Abstract).  He further teaches receiving multiple data flows over multiple communication links (Figs. 4-5; Para. 0022; As part of (virtually) connecting the camera(s) to the data storage facility (as described above), a number of messages are sent between the various components of the system, as shown in FIG. 5. When the user-side camera system is powered on and the video server software is loaded, the user-side camera system opens a network connection to at least a portion of the server equipment (e.g., to a server acting as an XML router)).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claims 2 and 15, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: in response to detecting cessation of the alarm event, reverting to management of Para. 0077; In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate; i.e. Tables 1 and 2 show this).
Regarding claims 3 and 16, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: classifying the multiple data flows, classification including: identifying a device type associated with a first communication device operated in the network environment, the first communication device operable to generate the first data flow for communication through the communication gateway; assigning a first priority level in a priority hierarchy to the first data flow; identifying a device type associated with a second communication device operated in the network environment, the second communication device operable to generate a second data flow for communication through 30 the communication gateway; and assigning a second priority level in the priority hierarchy to the second data flow. (Paras. 0011-0015, 0057, 0077, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; Although these sources requires significant bandwidth, still framing may be utilized at periodic intervals until trigger conditions, such as motion, are detected. Other non-video sensors may be coupled to the system, such as sensors for smoke, temperature, water, impact, window or door motion, foot traffic, and so forth. It should be appreciated that these forms of sensors require only a small amount of bandwidth. Output from these sensors can be configured to trigger prioritization changes of system inputs, such as video cameras located in the vicinity of the sensor, or even changing orientation on video cameras located in the vicinity to point toward the detected event; i.e. each of the devices is configured with an initial priority and this priority and bandwidth allocated is changed based on trigger events).
Regarding claims 4 and 17, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein the first priority settings indicate that the first data flow is ranked higher in the priority hierarchy than the second data flow prior to the occurrence of the alarm event; and wherein the second priority settings indicate that the second data flow is ranked higher in the priority hierarchy than the first data flow during the occurrence of the alarm event (Paras. 0011-0015, 0057, 0077, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; i.e. one of the devices will originally have a higher bandwidth but once a trigger is detected, the trigger causing device will then have the higher bandwidth. Tables 1 and 2 show this).
Regarding claims 5 and 18, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein the first data flow is received from a first communication device, the method further comprising: in response to detecting non-occurrence of the alarm event, via the first priority settings, allocating the first bandwidth to the first data flow associated with the first communication device in the network environment; in accordance with the first allocated bandwidth, communicating the first data flow received from the first communication device from the communication gateway to a corresponding first remote destination; and in response to detecting the occurrence of the alarm event: in accordance with the second priority settings, allocating the second bandwidth to the first data flow, the second bandwidth greater than the first bandwidth, the first data flow conveying images associated with the alarm event (Paras. 0011-0015, 0052, 0057, 0077, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; Although these sources requires significant bandwidth, still framing may be utilized at periodic intervals until trigger conditions, such as motion, are detected. Other non-video sensors may be coupled to the system, such as sensors for smoke, temperature, water, impact, window or door motion, foot traffic, and so forth. It should be appreciated that these forms of sensors require only a small amount of bandwidth. Output from these sensors can be configured to trigger prioritization changes of system inputs, such as video cameras located in the vicinity of the sensor, or even changing orientation on video cameras located in the vicinity to point toward the detected event; i.e. each of the devices is configured with an initial priority before a trigger event and this priority and bandwidth allocated is changed based on trigger events and the system is configured with a server 16 that operates as a control center for the surveillance system and which preferably supports a communication link 18 extending from the structure to an external network, where the allocation changes are shown in Tables 1 and 2).
Regarding claims 6 and 19, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: providing notification of the alarm event to the first communication device (Paras. 0011-0015, 0052, 0057, 0077, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; i.e. the server would notify all of the devices of changes of bandwidth allocation based on the trigger).
Regarding claims 7 and 20, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: maintaining a wireless link between the first communication device and the communication gateway during the alarm event; and resuming use of the wireless link to convey the first data flow at the first bandwidth subsequent to cessation of the alarm event (Paras. 0011-0015, 0052, 0057, 0077, 0088, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; It should be appreciated that the PLC network may be utilized in combination with wireless networking or other forms of networking to provide adequate coverage for the site; i.e. the server would notify all of the devices of changes of bandwidth allocation based on the trigger and one or more of the devices could communicate wirelessly).
Regarding claims 8 and 21, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: receiving the first data flow from a first communication device in the network environment prior to detecting the occurrence of the alarm event; prior to detecting the occurrence of the alarm event: communicating the first data flow from the first communication device in accordance with the first bandwidth allocation through the communication gateway; and in response to detecting the occurrence of the alarm event in the network environment: communicating the first data flow from the first communication device in accordance with the second bandwidth allocation through the communication gateway, the second bandwidth allocation greater than the first bandwidth allocation (Paras. 0011-0015, 0057, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; i.e. one of the devices will originally have a higher bandwidth but once a trigger is detected, the trigger causing device will then have the higher bandwidth).
Regarding claims 9 and 22, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: in response to detecting the alarm event, providing notification to the first communication device, the notification indicating to increase a bandwidth of images communicated by the first communication device over the first data flow through the communication gateway; and conveying the second bandwidth of the images captured by the first communication device over the second bandwidth allocation through the communication gateway during the alarm event (Paras. 0011-0015, 0057, 0077, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; i.e. one of the devices will originally have a higher bandwidth but once a trigger is detected, the trigger causing device will then have the higher bandwidth and the server would notify each of the devices of their new bandwidth allocation).
Regarding claims 10 and 23, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: receiving the notification from a second communication device monitoring a region of the network environment in which the first communication device 30 resides; and reducing bandwidth allocated to a third communication device in the network environment to provide the second bandwidth to the first data flow from the first communication device through the communication gateway (Paras. 0011-0015, 0057, 0077, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; i.e. one of the devices will originally have a higher bandwidth but once a trigger is detected, the trigger causing device will then have the higher bandwidth and the other devices lower bandwidth and Fig. 1 shows all the devices are in a house).
Regarding claims 11 and 24, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein a first communication device of multiple communication devices in the network environment generates the first data flow, the method further comprising: communicating the first data flow received from the first communication device through the communication gateway to a remote storage repository with respect to the network environment (Paras. 0011-0015, 0052, 0057, 0077, 0087, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Remote content storage may be provided for the system, wherein content is communicated to a remote data storage unit; i.e. the flows received by the server would be sent to a remote data storage unit).
Regarding claims 12 and 25, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: providing notification of a location of the remote storage repository to a playback device, the remote storage repository storing a first portion of the first data flow and a second portion of the first data flow generated by the first communication device, the first portion of the first data flow generated during a non-alarm event, the second portion of the first data flow generated during the alarm event (Paras. 0011-0015, 0052, 0057, 0077, 0087, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Remote content storage may be provided for the system, wherein content is communicated to a remote data storage unit; i.e. the flows received by the server would be sent to a remote data storage unit).
Regarding claims 13 and 26, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein the first portion of the first data flow includes first images captured by the first communication device at a first resolution; and wherein the second portion of the first data flow includes first second images captured by the second communication device at a second resolution, the second resolution greater than the first resolution (Paras. 0011-0015, 0052, 0057, 0076, and 0090-0091; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Bandwidth allocation may occur with server 16 sending a command to video camera 24 requesting a video stream rate of four megabits per second (4.0 Mbps) from the current one megabit per second. In response video camera 24 raises video resolution and/or frame rate; i.e. the flows received by the server would have different image resolutions based on the trigger and the bandwidth allocation changes).
Regarding claim 14, Iwamura teaches a surveillance system (Abstract; Para. 0018), comprising: 
multiple communication devices; and data flow management hardware operable to (Fig. 1; Para. 0018; it should be appreciated that many other devices may contain suitable storage and processing hardware within which programming according to the present invention may be executed for performing the functions of the surveillance server described according to the present system; i.e. Fig. 1 shows multiple devices): 
receive multiple data flows from the multiple communication devices, each of which conveys data associated with a respective communication device present in a network environment (Paras. 0011-0015; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings); 
control conveyance of the multiple data flows (Paras. 0011-0015; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings); and 
in response to detecting occurrence of an alarm event in the network environment, modifying an original priority of conveying the multiple data flows through a communication gateway, the modified priority providing increased bandwidth accommodating conveyance of a corresponding data flow associated with the alarm event through the communication gateway (Paras. 0011-0015, 0057, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device).
However, while Iwamura teaches communication over an AC power line, which based on the broadness of the claim language and based on how each AC wiring circuit in a house goes back to an electrical service panel so if each camera and the server are on separate circuits on the service panel, they would provide for the server to receive multiple flows over multiple links, but for the sake of compact prosecution, he does not explicitly teach receive multiple data flows from the multiple communication devices over multiple communication links. 
Turner teaches a user interacts with a data storage service which enables one or more feeds from video and or web cameras to be streamed to the data storage service (Abstract).  He further teaches receive multiple data flows from the multiple communication devices over multiple communication links (Figs. 4-5; Para. 0022; As part of (virtually) connecting the camera(s) to the data storage facility (as described above), a number of messages are sent between the various components of the system, as shown in FIG. 5. When the user-side camera system is powered on and the video server software is loaded, the user-side camera system opens a network connection to at least a portion of the server equipment (e.g., to a server acting as an XML router)).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claim 28, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein receiving the multiple data flows includes: at the communication gateway: receiving the first data flow over a first wireless communication link from a first communication device of multiple communication devices in the network environment; and receiving a second data flow from a second communication device of the multiple communication devices (Paras. 0011-0015, 0057, 0077, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Server 16 may respond to the detection of motion by changing the prioritization of the video camera input and/or assigning a larger bandwidth to the video camera input; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices. Allocation may be driven by events, separately or in combination with user selection. By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate, wherein video camera 24 would alter picture resolution, frame rate and picture quality to the original setting when commanded to do so by server 16. By way of example and not of limitation, bandwidth for each device may be set to default values as listed in Table 1; i.e. As shown in para. 0077 and Tables 1 and 2, initially there is an original allocation until there is an event/detection (this would be the first priority settings), where the allocations are then changed based on which camera provided the detection. This is shown in Table 2 as Bandwidth Reallocation in Response to Motion).  Turner further teaches receiving a second data flow over a second wireless communication link from a second communication device (Figs. 4-5; Para. 0022; As part of (virtually) connecting the camera(s) to the data storage facility (as described above), a number of messages are sent between the various components of the system, as shown in FIG. 5. When the user-side camera system is powered on and the video server software is loaded, the user-side camera system opens a network connection to at least a portion of the server equipment (e.g., to a server acting as an XML router)).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claim 29, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein the first priority settings allocate more bandwidth to the first data flow than the second data flow; and wherein the second priority settings allocate more bandwidth to the second data flow than the first data flow (Paras. 0011-0015 and 0077; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; Allocation of bandwidth may follow predetermined bandwidth selections, such as in response to user prioritization of image feeds from video imaging devices; In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate, wherein video camera 24 would alter picture resolution, frame rate and picture quality to the original setting when commanded to do so by server 16. By way of example and not of limitation, bandwidth for each device may be set to default values as listed in Table 1; i.e. As shown in para. 0077 and Tables 1 and 2, initially there is an original allocation until there is an event/detection (this would be the first priority settings), where the allocations are then changed based on which camera provided the detection).  
Regarding claim 30, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Turner further teaches further comprising: communicating with each of the multiple communication devices to identify a respective network address of each of the multiple communication devices (Figs. 4-5; Para. 0023; for each video adapter, it sends a publication request (including a unique identifier) to the XML router over the system channel. This request tells the XML router which video adapter (identified by a unique identifier) is requesting the rights to publish a video feed).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claim 31, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Turner further teaches further comprising: via the first priority settings and the second priority settings, controlling conveyance of the first data flow and the second data flow through the communication gateway based on respective network addresses assigned to the multiple communication device (Figs. 4-5; Para. 0023; for each video adapter, it sends a publication request (including a unique identifier) to the XML router over the system channel. This request tells the XML router which video adapter (identified by a unique identifier) is requesting the rights to publish a video feed).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claim 32, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein controlling conveyance of the first data flow and the second data flow includes: at the Paras. 0011-0015, 0057, 0077, and 0090; system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; The server is configured for controlling how the video streams are presented to a user or stored on a video recording device; i.e. the server can control the storage of the video recording, which would read on a remote network).  Turner further teaches depending on the source network addresses (Figs. 4-5; Para. 0022; As part of (virtually) connecting the camera(s) to the data storage facility (as described above), a number of messages are sent between the various components of the system, as shown in FIG. 5. When the user-side camera system is powered on and the video server software is loaded, the user-side camera system opens a network connection to at least a portion of the server equipment (e.g., to a server acting as an XML router)).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claim 33, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: communicating with each of the multiple communication devices to identify a respective device type of each of the multiple communication devices; and based on the identified device types, classifying each of the multiple communication devices (Paras. 0011-0015, 0057, 0077, and 0090-0091; By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; Although these sources requires significant bandwidth, still framing may be utilized at periodic intervals until trigger conditions, such as motion, are detected. Other non-video sensors may be coupled to the system, such as sensors for smoke, temperature, water, impact, window or door motion, foot traffic, and so forth. It should be appreciated that these forms of sensors require only a small amount of bandwidth. Output from these sensors can be configured to trigger prioritization changes of system inputs, such as video cameras located in the vicinity of the sensor, or even changing orientation on video cameras located in the vicinity to point toward the detected event).
Regarding claim 34, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches further comprising: via the first priority settings and the second priority settings, controlling conveyance of the first data flow and the second data flow through the communication gateway based on the identified device types associated with the multiple communication devices (Paras. 0011-0015, 0057, 0077, and 0090-0091; By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; Although these sources requires significant bandwidth, still framing may be utilized at periodic intervals until trigger conditions, such as motion, are detected. Other non-video sensors may be coupled to the system, such as sensors for smoke, temperature, water, impact, window or door motion, foot traffic, and so forth. It should be appreciated that these forms of sensors require only a small amount of bandwidth. Output from these sensors can be configured to trigger prioritization changes of system inputs, such as video cameras located in the vicinity of the sensor, or even changing orientation on video cameras located in the vicinity to point toward the detected event; i.e. Tables 1 and 2 show the different priorities and bandwidths based on the type of each device).
Regarding claim 35, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein controlling conveyance of the first data flow and the second data flow includes: at the communication gateway, processing data packets associated with the first data flow and the second data flow from the multiple communication devices; and transmitting the data packets from the communication gateway to a remote network depending on the identified device types associated with the multiple communication devices and the first priority settings and the second priority settings (Paras. 0011-0015, 0057, 0077, and 0090-0091; The server is configured for controlling how the video streams are presented to a user or stored on a video recording device; By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; Although these sources requires significant bandwidth, still framing may be utilized at periodic intervals until trigger conditions, such as motion, are detected. Other non-video sensors may be coupled to the system, such as sensors for smoke, temperature, water, impact, window or door motion, foot traffic, and so forth. It should be appreciated that these forms of sensors require only a small amount of bandwidth; i.e. based on whether the device or non-video device would determine if it is sent to the video recording device).
Regarding claim 36, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein the first communication device is a security camera (Paras. 0011-0015, 0057, 0077, and 0090-0091; By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device;).  Turner further teaches wherein the second communication device is a mobile device operated by a user; and the method further comprising: providing notification of the alarm event to the second communication device as a response to detecting the alarm event (Paras. 0042-0048; no motion is expected in a locked warehouse, so if motion occurs, then the user could be notified by a specified communications mechanism (e.g., by email, phone, cellular phone, pager, etc.)).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Turner with the teachings as in Iwamura.  The motivation for doing so would have been to provide a bandwidth saving feature to increase performance and reduce network usage (Turner at Para. 0025).
Regarding claim 37, the combination of references Iwamura and Turner teach the limitations of the previous claims.  Iwamura further teaches wherein the first priority settings indicate to provide third bandwidth through the communication gateway to the second data flow; and wherein the second priority settings indicate to provide fourth bandwidth through the communication gateway to the second data flow, the fourth bandwidth less than the third bandwidth (Paras. 0011-0015, 0057, 0077, and 0090-0091; By way of example, one form of event that can drive bandwidth allocation within the present system is that of a motion detection event, preferably generated by a video imaging device, or in association with a location nearby the video imaging device; Although these sources requires significant bandwidth, still framing may be utilized at periodic intervals until trigger conditions, such as motion, are detected. Other non-video sensors may be coupled to the system, such as sensors for smoke, temperature, water, impact, window or door motion, foot traffic, and so forth. It should be appreciated that these forms of sensors require only a small amount of bandwidth. Output from these sensors can be configured to trigger prioritization changes of system inputs, such as video cameras located in the vicinity of the sensor, or even changing orientation on video cameras located in the vicinity to point toward the detected event; i.e. Tables 1 and 2 show the different priorities and bandwidths based on the type of each device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENT KRUEGER/Primary Examiner, Art Unit 2474